Citation Nr: 0704609	
Decision Date: 02/16/07    Archive Date: 02/27/07	

DOCKET NO.  04-28 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUE

Entitlement to service connection for the residuals of a 
right index finger injury.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Johnston, Counsel




INTRODUCTION

The veteran had active military duty from June 1974 to June 
1977.  There also appears to have been some Reserve Service 
thereafter.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Winston-Salem, North Carolina, which denied 
the veteran's claim.  The case is now ready for appellate 
review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the appeal has been requested or obtained.

2.  No right index finger injury is shown at any time during 
service, nor is there any objective evidence of right index 
finger disability of any type shown at any time.  


CONCLUSION OF LAW

A right index finger injury was not incurred or aggravated in 
line of active military duty.  38 U.S.C.A. §§ 1110, 1131, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 
(2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  VCAA and regulations implementing this 
liberalizing legislation are applicable to the veteran's 
claim.  VCAA requires VA to notify claimants of the evidence 
necessary to substantiate their claims, and to make 
reasonable efforts to assist claimants in obtaining such 
evidence.  

The veteran was provided formal VCAA notice in March 2002, 
prior to the issuance of the adverse rating decision now on 
appeal from September 2003.  This notification informed him 
of the evidence necessary to substantiate his claim, the 
evidence he was responsible to submit, the evidence VA would 
collect on his behalf, and advised he submit any relevant 
evidence in his possession.  Records of the veteran's 
treatment with VA, and private treatment records have been 
collected for review.  

The problem in this appeal is that there are no service 
medical records available, with the exception of the 
veteran's initial examination for enlistment in June 1974.  
However, the claims folder is replete with documentary 
evidence demonstrating that numerous attempts to obtain the 
service medical records have been made.  These attempts 
commenced back in the early 1990's when the veteran had 
initially claimed entitlement to service connection for a 
left index finger injury.  

In May 2004, the RO created a memorandum for record 
documenting and indexing some 11-separate attempts to obtain 
service medical records for the veteran, including multiple 
attempts at the National Personnel Records Center (NPRC), and 
subsequent attempts to obtain records from a Reserve unit the 
veteran had identified as being assigned to following his 
separation from active duty.  In May 2004, the RO posted 
notice to the veteran indicating the multiple attempts that 
had been made to obtain copies of service medical records.  
In conformance with VA practice and procedure, he was again 
requested to provide any copies of service medical records he 
might have in his possession, or alternatively was informed 
of multiple alternative methods of attempting to provide 
evidence of injury during service.  

In June 2004, the veteran wrote that his records could be 
obtained from an unidentified source in North Carolina and he 
provided a telephone number.  The Board contacted this 
telephone number which was a switchboard for central prison 
authorities in North Carolina.  The Board was informed that 
no records were available, and finds it unlikely that the 
veteran's service medical records would be maintained at that 
facility.  The Board concludes there is no further 
requirement to continue searching for service medical records 
because of well-documented past efforts without success.  At 
this juncture, there is no reasonable possibility that 
further assistance would aid in substantiating the veteran's 
claim.  38 U.S.C.A. § 5103A(2).  

The Board considered referring this claim for examination 
with a request for opinions consistent with VCAA at 
38 U.S.C.A. § 5103A(d)(2), but in the absence of any 
objective evidence whatsoever of any injury to the veteran's 
right index finger during service, or at any time, and in the 
absence of any objective evidence of right index finger 
disability of any kind at present, the Board concludes that 
there is no duty to obtain such examination with opinion.  
The Board finds that VCAA is satisfied in this appeal.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Service connection may be established for disability 
resulting from injury or disease incurred or aggravated in 
line of military duty.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify a disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings.  Continuity of 
symptomatology is required where the condition noted during 
service is not shown to be chronic.  When chronicity in 
service is not adequately supported, a showing of continuity 
after discharge is required to support the claim.  
38 U.S.C.A. § 3.303(b).  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Analysis:  Historically, the Board notes that in March 1992, 
the veteran filed a claim for service connection for an 
injured left hand finger, which he claimed occurred in 
Germany in 1976 when a 55-gallon drum fell on his hand.  
Multiple attempts at that time to find the veteran's service 
medical records were unsuccessful.  Additionally, at that 
time there was no current evidence of any left finger injury 
or residuals of injury.  The claim was denied.

In November 2002, the veteran filed his present claim for 
injury to the index finger of his right hand, which he again 
claimed had occurred while he was stationed in Germany in 
1976 when a 55-gallon drum was dropped on that finger.  He 
subsequently wrote that he had been verbally informed by a 
surgeon the pain he was having which led to back surgery at 
the Duke University Medical Center in February 1991, 
originated from nerve damage to his right index finger, which 
he had injured during service in 1976.  

A review of the medical records submitted by the veteran from 
the Duke University Medical Center documents left leg pain 
secondary to bulging disc and spondylosis for which he was 
provided a partial hemilaminectomy at L4-L5, with partial 
facetectomy.  A careful review of these records fails to 
reveal any complaints, findings or treatment for a right 
index finger injury, or injury residuals.  There are also on 
file certain VA outpatient treatment records, and again, 
these records fail to document any complaint, finding, 
treatment or diagnosis for any form of a right index finger 
injury, or injury residuals.  

A clear preponderance of the evidence on file is against an 
award of service connection for the residuals of a right 
index finger injury claimed to have been incurred during 
military service in the 1970's.  It is unfortunate that no 
service medical records, other than the enlistment 
examination, are available for review.  However, numerous 
attempts to obtain these records from NPRC and subsequently 
from the veteran's apparent military Reserve unit have been 
unsuccessful.  Additionally, there is also not one shred of 
post-service objective medical evidence which in any way 
documents that the veteran ever injured his right index 
finger at any time, either during service or thereafter.  
There is simply no evidence of any disability of the right 
index finger at any time.  At no time during the pendency of 
this appeal has the veteran indicated with any specificity 
the type of injury residuals about which he is complaining.  

The Board finds it somewhat curious, that the veteran claimed 
an injury to a finger of his left hand in March 1992, and now 
claims an indentical injury to his right index finger in 
April 2002.  The reported facts as to how this injury 
occurred are identical.  In the absence of any objective 
medical evidence which in any way demonstrates any injury to 
the veteran's right index finger at any time during service, 
or any such evidence demonstrating right index finger injury 
residuals at any time subsequent to service up to and 
including the present time, there is simply no basis for an 
award of service connection.  As the RO informed the veteran 
on previous occasions, if service medical records are 
eventually located, VA's decision on this issue will be 
reconsidered.



ORDER

Entitlement to service connection for the residuals of a 
right index finger injury is denied.  



	                        
____________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


